OFFICE OF THE   ATTORNEY GENERAL OF TEXAS
                   AUSTIN




        f-l-J
             a Aaovunte
        zubl4”*’


                                     \
non* Gaorgo   llr ShepparQ   4 fee0   2




          OFaowse, wherethereiss sped.f%citaasd"
trwoling expense,no reel questionla presantti. But
it fo f'urtherths rule WB sbovrnbymany oplnlonsfrom
thlsaopartgent,that jatheabsenee of such speail%a
Qnumsr&tionof trarQl* expenses#WhQre ttmr'o   Se 8
spoaiiic apwopriotion Pox-a comprehensivewpose,
                     or a4mtAngentItems, trsveling
suah as ~A~~3ellsni3oue
expensessay be anb BP8 at~tborical
                                 to be psriaout oi
such appropriation.Xnoth0rm3r%s,suuhonappm~-
tlon, thouepgoners1to 0 aegreo La yet spedfle
onaughathout   a furtbQrQmuuQra~lanof WQry a6naQtv-
able item of sddeaellaneous
                          or oont%n@mt nature.(f%e
 aonferenooopinionNo. 3089 8aQQrassoQ
                                    ta youmolP).
          Urder the head of Pgiafensnoecrrdndsoell~,
-&Pr         tS.onaat~wUew     Porthetextbo~kPdleum%-
        v!e on) iten 1, as folioue:




cQvu.nmily,nnQQr the rule abwo enneunaad,thS.euould be
ezt        ta wthorbe the paywbent~oi trweiang axpmm
         . 1thssbeonru1edby thfadepertment,howar~,
th a l
     tsina Qth e rues
                   e no       a approp%Mdms    fo rtr a vel-
lng QX~QIIS~S,we be&we        0 statenoard of 3uucrt1on
hi anthorlseQtoaxpalsueh portionofthotexttwkfnn&
as naybenocc~esor~rPortriwelingerrtpaxw~&~inths plrshase
and ct.i~tribtxtion
                 of textbooke.* (set aontereme opM011
no. 3091 edQrQosQQto your-w uadsr date of wwdmr     7,
1939). Wo seeno ressonto depsrf f’ram thiatrultng.The
reasonsfor such millng,32 any am n&sQ in atldltion   to
those giren ia opioionWo, 3091, will be state&in mnneet-
ion with aw tUsouanion83fyour next question. f80that
travel* Qtpenea%%a 0onngat~0nrlth the pweharrean&
dietrtbutlonottaxtbookssheuldbe pe&Xfrom the text-
bOOkfandaoBXkot fras3thecoOnflng;gnt iana,
          Wa wl.llmnraanslderthsleatterpm+scsnbedin
your SQCOn&qnuoeti~on* Y!horets no speai.f%o   mtntfonof
the item oPfr6lg(htenxtewtextbooksp&mEmshsedbyt?b$
DO6t-Qin the maintQnana0SnQ md.s0Q11aaeons    approp&f&%fm
quotoaabW6"            it +illbe mm them        is the ex-
pressDientian Of       t o nlUsQQtextboeI,csp     Itss o ur
oplnim thef t&a i&B@ of Fm&btonnawta9tboaks          ohml~
imwUef~rgeR.Sbeppard- Fuga 3




a@ pala out of the textaoekf+twlatldnot out Of the 100th
tIngent Qxpenw flml abwe qilofed. lass oonoludon Is
b&upon     the lnterpretstfon
                            of tba Aottnaarmeotlm
with the Constitutionatxlgeneraletatutoe gwamniry
the purcrhaseand d.lstribut1on
                            of textboskl3r
          The Constittation
                          (ArtialeTr fkwtfon3) makea
If the QtltyOf the stat0Rolml ef EdaeottOtt %e se$
agiiQoaEaff~wt8mountoutofoaidtszta
me textbooks for the use of childmmatto d-z%
pobllafree sahboole of fhts state.*


        'l!he6tstoBoarilofrebucut;iunishae-
    byampw~aaditleauleit84altyta~
    ease books frc4Ilthe aQntr6ctorsof text-
    books used in the    lie IV60 sohoola&
    this stat0 antIto CG tt%lmtesalw ulthsut
    other cant to the m*ls Otto       such
    ssh001e8%thSJI this 3fateinthe-
    ~w~pon the aatditlow htwdnafter set



        "The etatesorrolof RltloILti49
                                     l&all
     wqIlararraa the Fee&e superlntamdeat
     onJulyf*s+teieaubfeaParepor?ioeto
     the hmds neaoswryfor the purabase
                                     aad
     dle~bu~on of (a) otherneaewaryex-
     panses of seboolbooke for tho re&Lar
     school sessionof talefellowilqyew,
     and sddmardof     EUuaationsbsllhsvs
     the power to sat a    from the atailoble
     scboolfima the ese""
                        iplafed
                              smllnttvith38
     per sent dXtPtiona1,this edditimal sum
     tobs usad tx,mcrsti@r~W@nd6scn.n6UWai-
     tilessaruedbyutnt8unlinare~ in eaholrcr-
     f;ta stWe      or byottususlCrnaunf@rWw
     p~~pw.3n) expanuesann samal aonQ%tiana~

          A   rider to this   agqro@&ion   ihalorwt
                                                                                        286




        aludlugnwt8xtbook80rob~                              rdlany
        other        ~xpwsw         aanwatob      theawl&,      shall
        be paid outotthe State TextbookiQmd.~
           Froxuthese statutoryprwfsians, nnd f%am th8t
part af theapprap~irrtlon   ottrelatinE:tothsDepartmmtt
af riklu6atlon,                  that the itim of'f'rdght
               it is our op3.1120~
on nw textbooks ia mmt detlnitely8           ied rother 88
a prt of t&8 WSt aab QiStd.bRtlOaor=tarfboor]cothanan
aaOlMngenf~xpn6e~ MdfwthS.ere8ompapentaf8uoh
froi&htabouldbe         irom the textbook fund anti wt
                   P
fro19 tbe iwntlmgsm oxpowe item    or futaQ#

                 lm      expreme WRmll            Qf ‘UWQ     t8xtbookE~       in the
paintwnnae ord~&~~ellaneamftemebwo gaotaddawnot
argus again& thi6 comluelon,butrather if fators eaah
(3QI101umionr
            If the tagirlatnm had oomtwplated       that
frr     anueutextbooks ehouldbs wxusidemdae a cop
                lt!iaoetl&Wlytouldbrne~~
               GiifmUj, moei ulatithadlttwdY&l
               he m&&U' oi fF3 gbt8r      It-6odmaisn    C#'
frelghfs        on    now     textbooks,       thar8Pore,    argues     that   mush
trsightanoe\rt~~o~w~rnowpFoperlgoorse~~
the head of ppahue ami dls~alltion of twtbooks, anb,
#8r8fora,be payablecut of the textbivokSua%*